NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 17a0628n.06

                                           No. 17-5696


                          UNITED STATES COURT OF APPEALS                               FILED
                               FOR THE SIXTH CIRCUIT                             Nov 13, 2017
                                                                             DEBORAH S. HUNT, Clerk
JUNIOR ALDRIDGE,                                )
                                                )
       Petitioner-Appellant,                    )
                                                )
v.                                              )
                                                      ON APPEAL FROM THE UNITED
                                                )
                                                      STATES DISTRICT COURT FOR THE
SHAWN PHILLIPS, Warden,                         )
                                                      WESTERN DISTRICT OF TENNESSEE
                                                )
       Respondent-Appellee.                     )
                                                )
                                                )



BEFORE:        DAUGHTREY, MOORE, and SUTTON, Circuit Judges.

       MARTHA CRAIG DAUGHTREY, Circuit Judge.                    Petitioner Junior Aldridge was

convicted in Tennessee state court of first-degree murder and especially aggravated robbery and

was sentenced to concurrent prison terms of life and 40 years, respectively. His efforts to

overturn those convictions and sentences in state court were unsuccessful, leading him to file a

28 U.S.C. § 2254 petition for a writ of habeas corpus in federal district court. Aldridge now

concedes that he failed to file his habeas corpus petition within the statutorily mandated one-year

statute-of-limitations period. Nevertheless, he argues that the district court erred in dismissing

that petition as untimely because evidence that was not introduced at his trial would establish his

actual innocence of the charges against him and thus serve to toll the applicable statute of

limitations. We disagree and affirm the judgment of the district court.
No. 17-5696, Aldridge v. Phillips


Limitations Period for Filing of Habeas Corpus Petition

       Pursuant to the explicit language of 28 U.S.C. § 2244(d)(1)(A):

       A 1-year period of limitation shall apply to an application for a writ of habeas
       corpus by a person in custody pursuant to the judgment of a State court. The
       limitation period shall run from . . . the date on which the judgment became final
       by the conclusion of direct review or the expiration of the time for seeking such
       review.

That one-year limitations period can be extended, however. In fact, 28 U.S.C. § 2244(d)(2)

states, “The time during which a properly filed application for State post-conviction or other

collateral review with respect to the pertinent judgment or claim is pending shall not be counted

toward any period of limitation under this subsection.”

       Following Aldridge’s unsuccessful efforts to overturn his convictions on direct review, he

did in fact pursue avenues for post-conviction relief. Even discounting the time taken to resolve

those collateral challenges, however, he still failed to file his habeas corpus petition within the

statutorily mandated time period, a fact that Aldridge now concedes. Citing McQuiggin v.

Perkins, 133 S. Ct. 1924 (2013), Aldridge nevertheless contends “that actual innocence, if

proved, serves as a gateway through which a petitioner may pass” in order to avoid the

impediment placed in his way by the expiration of a statute of limitations. Id. at 1928.

       Both the United States Supreme Court and this court have emphasized that the actual-

innocence gateway is extremely narrow. See, e.g., Schlup v. Delo, 513 U.S. 298, 321 (1995);

Souter v. Jones, 395 F.3d 577, 590 (6th Cir. 2005). Indeed, it is not enough that a petitioner

shows that a reasonable doubt exists as to his guilt in light of new evidence; rather, “the

petitioner must show that it is more likely than not that no reasonable juror would have convicted

him in light of the new evidence.” Schlup, 513 U.S. at 327. That “new evidence” need not be

newly discovered evidence, however, but simply may be “evidence that was not presented to the



                                                -2-
No. 17-5696, Aldridge v. Phillips


fact-finder during trial, i.e., newly presented evidence.” Cleveland v. Bradshaw, 693 F.3d 626,

633 (6th Cir. 2012) (citing Souter, 395 F.3d at 595 n.9). In this appeal, Aldridge claims that just

such evidence exists so that equitable tolling should have led the district court to consider his

late-filed habeas corpus petition.

Aldridge’s Claim of Actual Innocence

        The “new” evidence that Aldridge believes would lead any reasonable juror to exonerate

him of the crimes for which he was convicted is a statement given by the murder victim, Travis

Clariett, to a police officer two days before Clariett’s death. In that statement, Clariett claimed:

        At approximately 8:30 p.m., I walked outside for break, that’s when I saw my
        white Cadillac Sedan DeVille, missing. I have reason to believe that Renarda
        Irving stole my car, because she has been threatening me and she had opportunity,
        Monday. She came to my job and threatening [sic] to do something bad to me.

Although the statement in isolation does nothing to establish Aldridge’s innocence, the petitioner

argues that had the statement been offered into evidence before the jury—rather than excluded

by the trial judge as hearsay—it, in conjunction with other evidence, would have led the jurors to

point the finger of guilt at Renarda Irving, rather than at him. To determine whether such an

assertion has any validity, it is necessary to recap briefly the evidence that was introduced before

the jury at trial.

        Although Renarda Irving intimated that she and Travis Clariett were married to each

other, it is clear that no official marriage ceremony had been conducted and that the two were

only girlfriend and boyfriend. Nevertheless, Clariett claimed Irving’s daughter as his own

dependent for income tax purposes even though Clariett clearly was not the father. The purpose

of the ruse was to maximize Clariett’s tax refund, in exchange for which Clariett would give

Irving $2,500.




                                                 -3-
No. 17-5696, Aldridge v. Phillips


       On March 10, 2005, both Irving and Clariett were at Clariett’s mother’s home in Barton,

Mississippi, just south of the Tennessee-Mississippi state line. Presumably, Irving was anxious

to receive the $2,500 from Clariett, and Clariett wished to retrieve his Cadillac from the location

in Memphis where it had been taken previously. Thus, on that day, Clariett, carrying $2,500 in

cash with him, rode with his nephew, Jeremy Hull, to Irving’s Memphis residence while Irving

drove her own vehicle and followed Clariett and Hull. After Clariett and Hull and Irving all

arrived at Irving’s residence, Irving left briefly with Junior Aldridge to retrieve Clariett’s

Cadillac from another location.

       When Aldridge and Irving returned, Aldridge parked Clariett’s Cadillac directly behind

the Nissan Altima in which Clariett and Hull had travelled from Mississippi. Hull then observed

Aldridge entering Irving’s home while Clariett got into the driver’s seat of his Cadillac and

Irving sat in the front passenger seat of that vehicle. While in the Cadillac, Clariett began

counting out the money to be given to Irving as part of their income tax scam. He had counted

out and transferred only $500 of that amount when Aldridge emerged from Irving’s home with a

plastic bag, approached the rear passenger window of the Cadillac, and directed Clariett to “[l]et

down the window.” When Clariett complied with the request, Aldridge hit Irving in the head

with a gun he had pulled from the bag, demanded, “Bitch, give me the money,” and fired one

shot at Clariett, killing him. Hull, viewing the shooting by looking in his rear-view mirror, then

saw Aldridge flee from the scene and heard Irving “hollering and crying,” before Hull drove

away from the area in fear.

       At Aldridge’s trial, Hull identified Aldridge as the shooter and testified that he saw only

Aldridge, not Irving, with a weapon on the day of the murder. Irving offered the same account




                                                -4-
No. 17-5696, Aldridge v. Phillips


of the occurrences and added that Aldridge, wearing a white t-shirt, jeans, and a black jacket, ran

away with approximately $2,000 of the money Clariett had brought to give Irving.

       As stated earlier, Aldridge attempted at trial to deflect guilt from himself by seeking to

admit into evidence a statement made by Clariett two days before the murder. In that statement

made to a police officer, the victim related that Irving had threatened him and surmised that she

had taken his car from the parking lot at his place of employment. Even had the statement been

presented to the jury, however, we cannot say that, in light of that evidence, no reasonable juror

would have voted to convict Aldridge of Clariett’s murder. Despite Irving’s alleged threats and

supposed car theft, absolutely no evidence adduced at trial placed a gun in Irving’s possession,

and no witness testified that Irving—or anyone other than Aldridge—fired the shot that killed

Clariett. To the contrary, the sworn testimony of Jeremy Hull corroborated Irving’s claim that

Aldridge approached the victim’s car, pulled a gun from a plastic bag he was carrying, fired the

fatal shot from near the rear passenger window of Clariett’s Cadillac, and fled from the scene.

Because a reasonable juror could conclude that Aldridge was guilty of murder and especially

aggravated robbery beyond a reasonable doubt, the petitioner cannot establish his actual

innocence such that he should be allowed to proceed with his habeas corpus claim despite his

untimely filing of the petition.

                                        CONCLUSION

       In the absence of a showing of actual innocence, Aldridge cannot establish his right to

equitable tolling of 28 U.S.C. § 2244(d)’s statute-of-limitations period.        Accordingly, we

AFFIRM the judgment of the district court dismissing Aldridge’s habeas corpus petition as

untimely.




                                                -5-